247 S.W.3d 623 (2008)
Darnell BERGMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68310.
Missouri Court of Appeals, Western District.
March 18, 2008.
Ellen H. Flottman, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Darnell Bergman appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an *624 evidentiary hearing. We affirm. Rule 84.16(b).